As filed with the Securities and Exchange Commission on March27, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARDICA, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-3287832 (IRS Employer Identification No.) 900 Saginaw Drive Redwood City, California 94063 (Address of Principal Executive Offices) 2005 Equity Incentive Plan (Full title of the plan) Bernard A. Hausen, M.D., Ph.D. Chief Executive Officer Cardica, Inc. 900 Saginaw Drive Redwood City, California 94063 (Name and address of agent for service) (650)364-9975 (Telephone number, including area code, of agent for service) Copies to: Mark B. Weeks Cooley llp 3175 Hanover Street Palo Alto, California 94304 (650)843-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities Amount to be Proposed Maximum Offering Proposed Maximum Aggregate Amount of to be Registered Registered (1) Price Per Share (2) Offering Price (2) Registration Fee Common Stock, par value $0.001 per share $2 Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the Securities Act), this Registration Statement shall also cover any additional shares of Registrant's common stock that become issuable under the plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of Registrant's common stock. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(h) and Rule 457(c) under the Securities Act. The offering price per share and aggregate offering price are based upon the average of the high and low prices of Registrant's common stock as reported on the NASDAQ Global Market on March20, 2012. EXPLANATORY NOTE AND INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE This Registration Statement is being filed for the purpose of registering an additional 1,250,000 shares of the Registrant's common stock to be issued pursuant to the Registrant's 2005 Equity Incentive Plan, as amended (the Plan). Accordingly, pursuant to General Instruction E to Form S-8, the contents of the earlier Registration Statements on Form S-8 relating to the Plan, previously filed with the Securities and Exchange Commission on March2, 2006 (File No. 333-132155), on December6, 2006 (File No.333-139134), on December20, 2007 (File No.333-148196), on February18, 2009 (File No.333-157387) and on November 23, 2009 (File No. 333-163291) are incorporated herein by reference and made a part hereof. EXHIBITS Exhibit Number Description Opinion of Cooley llp . 10.2 (1) 2005 Equity Incentive Plan, as amended.+ Consent of Independent Registered Public Accounting Firm. Consent of Cooley llp (included in Exhibit5.1 to this Registration Statement). Power of Attorney (included in the signature page). Previously filed as Exhibit10.2 to the Registrant's Current Report on Form 8-K dated November21, 2011 and incorporated by reference herein. + Indicates management contract or compensatory plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Redwood City, state of California, on this 27 th day of March, 2012. Cardica, Inc. By: /s/ Bernard A. Hausen Bernard A. Hausen, M.D., Ph.D. President and Chief Executive Officer POWER OF ATTORNEY Know All Persons By These Presents , that each person whose signature appears below hereby constitutes and appoints Bernard A. Hausen, M.D., Ph.D. and Robert Y. Newell, and each of them acting individually, as his true and lawful attorneys-in-fact and agents, with full power of each to act alone, with full powers of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign the Registration Statement filed herewith and any and all amendments to said Registration Statement (including post-effective amendments and any related registration statements thereto filed pursuant to Rule462 and otherwise), and file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, with full power of each to act alone, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully for all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or his or their substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated: Signatures Title Date /s/ Bernard A. Hausen President, Chief Executive March 27, 2012 Bernard A. Hausen, M.D., Ph.D. Officer and Director (Principal Executive Officer) /s/ Robert Y. Newell Chief Financial Officer Robert Y. Newell ( Principal Financial and Accounting Officer ) March 27, 2012 /s/ Kevin T. Larkin Director March 27, 2012 Kevin T. Larkin /s/ Richard P. Powers Director March 27, 2012 Richard P. Powers /s/ Jeffrey L. Purvin Director March 27, 2012 Jeffrey L. Purvin /s/ John Simon Director March 27, 2012 John Simon, Ph.D. /s/ William H. Younger, Jr. Director March 27, 2012 William H. Younger, Jr. EXHIBIT INDEX Exhibit Number Description Opinion of Cooley llp . 2005 Equity Incentive Plan, as amended.+ Consent of Independent Registered Public Accounting Firm. Consent of Cooley llp (included in Exhibit5.1 to this Registration Statement). Power of Attorney (included in the signature page). Previously filed as Exhibit10.2 to the Registrant's Current Report on Form 8-K dated November21, 2011 and incorporated by reference herein. + Indicates management contract or compensatory plan.
